PLEUS, J.
Appellant, John Webb, appeals a post-judgment order in a marriage dissolution case. We affirm the trial court’s order with one exception. The parties agree that the trial court mistakenly found in its order that “[t]he previously ordered child support payments of $1200 per month shall resume effective August 1, 1999.” The record shows that the trial court awarded appellee, Katherine Webb, child support of $650 per month for the parties’ remaining minor son. The cause is therefore remanded to the trial court for correction of the order.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
PETERSON and SAWAYA, JJ., concur.